 Case 2:19-cv-04209 Document 1-1 Filed 05/15/19 Page 1 of 3 Page ID #:5




 1                          DECLARATION OF ROBERT A. PHILIPSON
 2            I, Robert A. Philipson, declare as follows:
 3            1.       I am an attorney at law duly licensed and entitled to practice in the
 4   State of California. I am also admitted to practice before this court. I am of
 5   counsel to Lehrman Law Group, attorneys of record for defendant BMW of North
 6   America, LLC (BMW NA). I am one of the attorneys with primary responsibility
 7   for handling this matter on behalf of defendant. In that capacity, I am personally
 8   familiar with the facts set forth herein and if called as a witness in this case, I could
 9   and would competently testify thereto.
10            2.       On July 17, 2018, an action was commenced in the Superior Court of
11   the State of California, County of Los Angeles, Case Number BC714409, entitled
12   Eugene Kim v. BMW of North America, LLC, Pacific BMW and Does 1 through
13   10, inclusive.
14            3.       On April 15, 2019, plaintiff dismissed the action with respect to
15   Pacific BMW, leaving BMW NA as the only named defendant in this action. It
16   was on this date that BMW NA received, through service or otherwise, a copy of
17   an amended pleading, motion, order or other paper from which it could first be
18   ascertained that the case was one that had become removable. A true and correct
19   copy of the summons and complaint is attached hereto as Exhibit A. A true and
20   correct copy of BMW NA's answer to the complaint is attached hereto as Exhibit
21   B. A true and correct copy of Pacific BMW's answer to the complaint is attached
22   hereto as Exhibit C. A true and correct copy of the dismissal of Pacific BMW is
23   attached hereto as Exhibit D.
24                       THIS COURT HAS DIVERSITY JURISDICTION
25            4.       This is a civil action of which this court has original jurisdiction under
26   the provisions of Title 28, Section 1332 of the United States Code, and is one that
27   may be removed to this court by defendant, pursuant to Title 28, Section 1441 of
28   the United States Code, in that it is a civil action wherein the matter in controversy

     55.511.RAP - 00386627.DOCX   5                         2: l 9-cv-04209
           NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441 (DIVERSITY);
           DEMAND FOR JURY TRIAL; DECLARATION OF ROBERT A. PHILIPSON
 Case 2:19-cv-04209 Document 1-1 Filed 05/15/19 Page 2 of 3 Page ID #:6




 1   exceeds the sum or value of $75,000, exclusive of interest and costs, and is
 2   between citizens of different states.
 3   A.       There Is Complete Diversity Between The Parties
 4            5.       Plaintiff Eugene Kim is the only named plaintiff. At the time this
 5   action was commenced, he was and still is a citizen of the State of California,
 6   residing in Newport Beach.
 7            6.       Defendant BMW NA, at the time this action was commenced, was
 8   and still is a limited liability company organized under the laws of the State of
 9   Delaware, with its principal place of business in the State of New Jersey. BMW
1o   NA was not and is not organized under the laws of the State of California. The
11   sole member of BMW NA is BMW (US) Holding Corp., which was and still is a
12   corporation organized under the laws of the State of Delaware, with its principal
13   place of business in the State of New Jersey. BMW (US) Holding Corp. was not
14   and is not organized under the laws of the State of California.
15   B.       The Matter In Controversy Exceeds The Sum Or Value Of $75,000
16            7.       Plaintiff purchased a certified pre-owned 2012 BMW 750i on or about
17   December 26, 2012 for a total sale price of$73,732.00. A true and correct copy of
18   the purchase agreement is attached hereto as Exhibit E. Plaintiff alleges damages
19   of "not less than $25,000.01." (See Complaint, paragraph 13.) He seeks a refund
20   of the purchase price, a civil penalty of two times actual damages and punitive
21   damages. (See Complaint, page 10, line 26 through page 11, line 8.)
22            8.       Since plaintiff seeks a refund of $73,732.00, the amount in
23   controversy is at least $221,196.00 ($73,732.00 in damages+ (2 x $73,732.00)
24   civil penalty), without taking into consideration whatever incidental and
25   consequential damages, prejudgment interest or punitive damages plaintiff may
26   claim or the attorney fees and costs plaintiff may claim. Even if plaintiffs
27   damages were only $25,000.01, the amount in controversy would still be more than
28   $75,000.00 ($25,000.01 in damages+ (2 x $25,000.01) civil penalty.)

     55.511.RAP - 00386627.DOCX              6                            2: 19-cv-04209
           NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441 (DIVERSITY);
           DEMAND FOR JURY TRIAL; DECLARATION OF ROBERT A. PHILIPSON
 Case 2:19-cv-04209 Document 1-1 Filed 05/15/19 Page 3 of 3 Page ID #:7




 1           9.      The potential civil penalty is properly included in the amount in
 2   controversy. (See, e.g., Brady v. Mercedes Benz, (N.D. Cal. 2002) 243 F.Supp.2d
 3   1004, 1009.) A reasonable estimate of attorney's fees likely to be expended is also
 4   properly included. (Id. at 1010-11.) Fee awards in cases of this nature may be
 5   substantial, even in cases that are settled without trial. (See, e.g., Gog/in v. BMW
 6   ofNorth America, LLC (2016) 4 Cal.App.5th 462,470 ($185,214.19 fee award);
 7   Gezalyan v. BMW ofNorth America, LLC (C.D. Cal. 2010) 697 F.Supp.2d 1168,
 8   1171 ($50,404.34 fee award).)
 9           10.     This Court has supplemental subject matter jurisdiction over the
10   claims set forth in the complaint pursuant to 28 U.S.C. § 1367(a), because the
11   claims set forth therein are so related to the claims in the action within the Court's
12   original jurisdiction that they form part of the same case or controversy under
13   Article III of the U.S. Constitution.
14           I declare under penalty of perjury under the laws of the United States of
15   America that the fore going is true and correct.
16           Executed this 15th day of May, 2019, at Los Angeles, California.
17

18                                      Isl Robert A. Philipson
                                        Robert A. Philipson
19

20

21

22
23

24

25
26
27

28

     55.511.RAP-00386627.DOCX     7                         2:19-cv-04209
           NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441 (DIVERSITY);
           DEMAND FOR JURY TRIAL; DECLARATION OF ROBERT A. PHILIPSON
